Name: Commission Regulation (EEC) No 1379/76 of 16 June 1976 amending Regulation (EEC) No 1120/75 as regards the period of validity of the certificates of designation of origin of certain wines imported from Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 76 No L 156/ 13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1379/76 of 16 June 1976 amending Regulation (EEC) No 1120/75 as regards the period of validity of the certificates of designation of origin of certain wines imported from Portugal cates in the forms set out in Annexes I , II and IV to the said Regulation (EEC) No 1 120/75 ; whereas, there ­ fore, in order to permit that country to continue to export port, Madeira, and Setubal muscatel wines to the Community, the option provided for in the said Article 7 should be extended in respect of these wines for a further 1 2 months : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ( 1 ), as last amended by the Act of Accession (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1120/75 of 17 April 1975 (3), as amended by Regulation (EEC) No 3277/75 (4), provides that the admission under subheadings 22.05 C III a) 1 and b) 1 and 2 and 22.05 C IV a) 1 and b) 1 and 2 of the Common Customs Tariff of port, Madeira, sherry, Setubal muscatel and Tokay (Aszu and Szamorodni) wines shall be subject, with effect from 1 July 1975, to the presentation of a certificate of designation of origin satisfying the requirements specified in that Regulation ; Whereas, however, Article 7 of Regulation (EEC) No 1120/75 provides that until 30 June 1976 the wines in question shall also be admitted under the above subheadings on the presentation of a certificate of the kind used until 30 June 1975 ; Whereas, because of persistent technical difficulties, Portugal will not be able to issue in time the certifi ­ Article 1 The second sentence of Article 7 of Regulation (EEC) No 1120/75 is hereby amended to read as follows : 'However, until 30 June 1977, port, Madeira and Setubal muscatel wines shall be admitted under the relevant subheadings listed in Article 1 on pres ­ entation of a certificate of a kind used until 30 June 1975'. Article 2 This Regulation shall enter into force on 1 July 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1976 . For the Commission F. GUNDELACH Member of the Commission (') OJ No L 14, 21 . 1 . 1969, p. 1 . (2) OJ No L 73, 27 . 3 . 1972, p. 14 . 3 ) OJ No L 111 , 30 . 4 . 1975, p. 19 . (4). OJ Nd L 325, 17 . 12 . 1975, p . 16 .